TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00439-CV


The City of Cedar Park, Appellant

v.

Kirk Anthony, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN403437, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant, the City of Cedar Park, has filed an unopposed motion to dismiss this
appeal.  We grant its motion and dismiss this appeal.


  						G. Alan Waldrop, Justice
Before Justices Puryear, Pemberton and Waldrop
Dismissed on Appellant's Motion
Filed:   September 19, 2006